NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUL 14 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MONICA M. CONTRERAS,                             No. 12-15102

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00471-JAT

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                       Argued and Submitted March 10, 2014
                            San Francisco, California

Before: FARRIS, REINHARDT, and TASHIMA, Circuit Judges.

       Monica Contreras appeals the district court’s order remanding her case for

further proceedings, arguing that the district court erred when in declined to

remand for a calculation and award of benefits. Reviewing for abuse of discretion,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Harman v. Apfel, 211 F.3d 1172, 1174 (9th Cir. 2000), we reverse and remand to

the district court with instructions to remand to the ALJ for an award of benefits.1

      1. The district court reached a number of conclusions that the Commissioner

does not contest on appeal. First, the district court concluded that the ALJ failed to

provide a legally sufficient reason for assigning little weight to the opinion of Dr.

Abhyanker, Contreras’s treating physician.2 Second, the district court concluded

that the ALJ erred by failing to address the opinion of Dr. Geary, an examining

physician who diagnosed Contreras with numerous mild and moderate limitations.

Finally, the district court concluded that the ALJ did not provide legally sufficient

reasons for discrediting parts of Contreras’s testimony. As the district court noted,

the vocational expert’s testimony made clear that if the ALJ had credited Geary,

the ALJ would have been required to conclude that Contreras could not work.


      1
              We resolve many of the arguments raised by the parties concerning
the credit-as-true rule in an opinion in Garrison v. Colvin, No. 12-15103, issued
concurrently herewith.
      2
              In doing so, the district court stated that the opinions of Abhyanker
and Nurse Practitioner Finney did not conflict, noting that “it is arguable whether
Dr. Abhyanker’s opinion is sufficiently contradicted [by Finney] to justify using
the ‘specific and legitimate’ standard.’” The district court also observed that,
unlike Abhyanker, “Finney never made any conclusions regarding Claimant’s
ability to work.” Although the district court later stated that the opinions of Finney
and Abhyanker could be read as conflicting, its earlier decision to credit the
opinion of Abhyanker and the reasoning offered in support of that decision
preclude its later suggestion that the two opinions might conflict.
                                           2
      2. As we explain in Garrison v. Colvin, the three conditions of the credit-as-

true rule are as follows: “(1) the record has been fully developed and further

administrative proceedings would serve no useful purpose; (2) the ALJ has failed

to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were

credited as true, the ALJ would be required to find the claimant disabled on

remand.” Garrison also provides that a district court abuses its discretion when all

three conditions of the credit-as-true rule are satisfied and it refuses to remand to

the ALJ for an award of benefits—unless that court determines that the record as a

whole creates serious doubt that the claimant is disabled, in which event it has

flexibility to remand to the ALJ for further proceedings.

      3. Here, all requirements of the credit-as-true rule are satisfied. First, the

record has been fully developed and there is no need for further administrative

proceedings.3 Second, the ALJ failed to provide legally sufficient reasons for

assigning little weight to Abhyanker’s opinion, ignoring Geary’s opinion, and

discrediting Contreras’s testimony concerning the effects of her mental health



      3
             As we note in Garrison, remand for a residual functional capacity
assessment is not warranted when the vocational expert has definitively answered
questions about a hypothetical person matching the characteristics that claimant
must be found to possess if the improperly rejected evidence is credited as true.
                                           3
issues, which include major depressive disorder and general anxiety disorder.

Third, if Abhyanker and Geary’s opinions, and Contreras’s testimony, were

credited as true, then in light of the vocational expert’s testimony, the ALJ would

be required to find Contreras disabled on remand.

      Having concluded that all three requirements of the credit-as-true rule are

satisfied, we have considered the record as a whole and have found no reason for

serious doubt as to whether Contreras is disabled.4 Thus, the proper remedy is to

remand for the calculation and award of benefits. See Garrison v. Colvin.

      Accordingly, we remand to the district court with instructions to remand to

the ALJ for the calculation and award of benefits.

REVERSED AND REMANDED.




      4
              The district court’s view that the vocational expert, Bluth, offerred
ambiguous testimony is erroneous. Bluth stated that Contreras could work under
the limitations described by Jasinski and Dr. Gerber, and that Contreras could not
work under the limitations described by Geary. There was no inconsistency in this
testimony: in response to different hypothetical questions, Bluth offered different
answers. See Osenbrock v. Apfel, 240 F.3d 1157, 1163 (9th Cir. 2001).
                                          4